The plaintiff filed a petition for rehearing and brief in support thereof. Several briefs amicus curiae have been filed also. In all of these briefs is urged the importance and far-reaching effect of our opinion; the asserted novelty of our holding and its departure from the weight of authority; and, lastly, that we overlooked a certain portion of our state Constitution which inhibits the construction we adopted in our former opinion. For these reasons we have decided to make this addition to our previous opinion.
We quoted a portion of article 22, sec. 2, Constitution of Oklahoma, which reads as follows:
"* * * Nor shall any corporation doing business in this state buy, acquire, trade, or deal in real estate for any purpose except such as may be located in such towns and cities and as additions to such towns and cities, and further except such as shall be necessary and proper for carrying on the business for which it was chartered or licensed. * * *"
We did not quote more of this section because we did not deem it of controlling effect or importance. The portion, a proviso, omitted from our quotation and now cited and urged in the petition for rehearing reads:
"* * * And providing further, that no public service corporation shall hold any land, or the title thereof, in any way whatever in this state, except as the same shall be necessary for the transaction and operation of its business as such public service corporation."
It is urged that this provision is "prohibitive and a negative in character, not permissive or authoritative." To an extent *Page 399 
we agree with this construction, but not as applied by plaintiff.
The essential difference between the view of this article which we adopted and announced and that of plaintiff is upon the quality of the estate the public service corporation can acquire in the first instance. We construe our Constitution as direct authority for a corporation, private or public service, to acquire a fee-simple title to real estate in Oklahoma by purchase, limited, however, in quantity to that necessary to the purposes of its business. We construe the proviso not to be a limitation upon the quality of the estate purchased, but rather as a prohibition against the holding of the real estate, regardless of the quality of the title, beyond the period of the necessity for its holding in connection with the business of the corporation. We hold that the proviso intended to make plain, beyond the peradventure of doubt, in so far as a public service corporation is concerned, that it must part with its title and possession of real estate, whatever they may be, when the necessity for the holding thereof ceases. The public service corporation, in this instance, divested itself of its title to this property as soon as its usefulness for the corporate business terminated.
Plaintiff asserted, and asserts, that this article, and particularly the proviso, was intended to be a limitation upon the quality of the estate, and was to serve further to emphasize not only the limitation expressed in it but any limitation previously expressed. Plaintiff's argument in its final analysis is that a public service corporation can only acquire an casement; that, regardless of the character of the conveyance, the language thereof, or the intention of the parties thereto, there is and always will be a reversionary interest in the real estate taken and held by a corporation in this state; in other words, that a public service corporation can only acquire a determinable fee or estate.
We adhere to our previous construction of our Constitution, supra. We believe that if the framers of our Constitution had intended to limit public service corporations to determinable fees in real estate in this state, they would have used language apt and certain in its meaning. Other prohibitions, negations, and limitations in our Constitution are expressed with such certainty as to give no ground for ambiguity. We do not believe that it is reasonable to say in this instance that the intention failed of proper expression.
CULLISON, V. C. J., and SWINDALL, ANDREWS, OSBORN, and BUSBY, JJ., concur. McNEILL, J., dissents. RILEY, C. J., and WELCH, J., absent.